  8:17-cr-00303-RFR-MDN Doc # 79 Filed: 01/21/21 Page 1 of 2 - Page ID # 181




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:17CR303

        v.
                                                                     ORDER
GREG REICHERT,

                      Defendant.


        This matter is before the Court on defendant Greg Reichert’s (“Reichert”) pro se
Motion for Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Filing No.
78). That statute authorizes Reichert to move the Court to “reduce [his] term of
imprisonment” for “extraordinary and compelling reasons” thirty days after asking the
warden of the facility where he is incarcerated to file such a motion on his behalf. See also
United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020). Reichert states he has met that
requirement by making such requests to the warden’s office of the Federal Medical Center
in Rochester, Minnesota, on June 29, 2020. The warden denied the request on August 13,
2020.

        Upon initial review of Reichert’s motion and supporting materials, the Court finds
he has potentially raised a colorable claim for a sentence reduction under
§ 3582(c)(1)(A)(i). The Court further finds that appointing counsel to represent Reichert
will help the Court evaluate his request for relief. Accordingly,

        IT IS ORDERED:
        1.    The Federal Public Defender for the District of Nebraska is appointed to
              represent Reichert for the limited purpose of determining whether there are
              extraordinary and compelling reasons to reduce his term of imprisonment.
        2.    In the event the Federal Public Defender should decline this appointment
              because of a conflict of interest or on the basis of the Amended Criminal
              Justice Act Plan, the Federal Public Defender shall provide the Court with a
8:17-cr-00303-RFR-MDN Doc # 79 Filed: 01/21/21 Page 2 of 2 - Page ID # 182




         draft appointment order (CJA Form 20) bearing the name and other
         identifying information of the CJA Panel attorney identified in accordance
         with the Amended Criminal Justice Act Plan for this district.
   3.    If, upon review, appointed counsel concludes the motion is frivolous, they
         may move to withdraw as counsel.
   4.    The U.S. Probation and Pretrial Services Office is directed to investigate
         Reichert’s request for sentencing relief and promptly file under seal a report
         summarizing the results of that investigation.
   5.    If necessary, the probation office is authorized to disclose Presentence
         Investigation Reports to the Federal Public Defender and the United States
         Attorney for the purpose of evaluating the motion. The Federal Public
         Defender shall provide the Presentence Investigation Report to any
         subsequently appointed or retained counsel. In accordance with the policy
         of the Federal Bureau of Prisons, no Presentence Investigation Report shall
         be provided to inmates.
   6.    The government and Reichert’s counsel shall each file within ten days of the
         probation office filing its investigation report a brief addressing Reichert’s
         request for sentencing relief and provide any evidence necessary to the
         Court’s disposition of his motion. Absent an extension or other request from
         the parties, the motion shall be deemed fully briefed and submitted as of that
         date.

   Dated this 21st day of January 2021.

                                              BY THE COURT:



                                              Robert F. Rossiter, Jr.
                                              United States District Judge




                                          2
